Title: Memoranda on Thomas Jefferson’s Letters, 27 August 1789
From: Washington, George
To: Jefferson, Thomas


          
            Mr Jefferson
            —27th Augt 1789
          
          Information from our Bankers in Holland that they had money in hand sufft to answer the demands for the Foreign Officers & Captives: and moreover that the residue of the Bonds of the last loan were engaged.
          The Sum necessary for the first is
          60,393⅌—17s.—10d. a year—and 26,000⅌ was sent him to complete the business of the Medals. The officers was paid up to the first of the year 1789.
          Desires an order may be sent to the Bankers in Holland to furnish, & Mr Grand to pay the arrearages which may be due on the first of Jan. 1790.
          The Bankers give it as their opinion that our credit is much advanced on the Exchange of Amsterdam that we may probably execute any money arrangements we may have occasion for on that side of the Water.
          280,000⅌ remitted Mr Jefferson by our Bankers in Holland—viz.—Wilhelm & Jan Willinck N. and J. Van Staphorst & Hubbard.
          The organization, and operation, these Gentlemen Bankers say of the New Government, has given great strength & stability to our Credit and causes it to be considered as the most certain & solid effects circulating among them.
          They propose transfering the French debt here, due from the United States to the Court of Versailles and this without delay.
          
          The Schooner Polly of Salem, Joseph Proctor Master, was siezed by two Moorish Cruizers, on a pretence of not knowing what colours she was under, and carried into Mogadore—The measure was disapproved by the Moorish Monarch who ordered the Vessel to be restored and compensation to be made.
          Augt 30th
          He mentions, Mr Neckers Loan for 80 Millions was subscribing to fast.
          That a Mr Brossier (an unsuccessfuly Trader) applies for the Consulship at Havre—Mr Nathl Cutting of Massachusetts has settled at the place.
          Mr Vernes of L’Orient has left that place--And Mr Appleton is no longer at Rouen.
        